UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7510



BARRY HALL,

                                               Plaintiff - Appellant,

             versus


GENE   JOHNSON,   Deputy   Director      Virginia
Department of Corrections,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-865-2)


Submitted:    December 16, 2002           Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Hall, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry Hall appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Hall v. Johnson, No. CA-01-

865-2 (E.D. Va. Sept. 30, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2